WELLFORD, Circuit Judge,
concurring in part and dissenting in part:
This case presents difficult problems because the plaintiff asserts a number of claims against various defendants under different federal statutes and a state statute dealing with claims of sex discrimination and/or constitutional violations related to sex discrimination. Title VII cases specifically call for trial by a court, not a jury, during which the court must exercise its equitable discretion in applying the remedy to be afforded if the plaintiff proves that proscribed and intended discrimination has occurred. Section 1988 actions entitle one to a jury trial, but such claims raised in a university setting are problematic because they involve decisions regarding faculty selections and promotion. It is even more difficult when the decisions occur within a Department of Classics with respect to a faculty member’s charge of a § 1983 constitutional violation associated with a denial of tenure, because such decisions are inherently fraught with a high degree of selectivity, classical learning, and academic criteria and evaluation — matters foreign to most juries.1
There were few females in the University of Cincinnati Department of Classics when Gutzwiller was first chosen as a faculty member in 1978, or while she served in that Department. We do not know whether or not there were few qualified female professors in this academic speciality in the late 1970s generally or whether this may have been peculiar to the University of Cincinnati (UC). We are told that the first award of tenure to a female classics professor at UC occurred in 1982. At that time, there were at least three female professors in the Department, a substantial proportion of that faculty. Two years before plaintiff was denied tenure, defendant Getzel Cohen became head of the Classics Department, having replaced defendant Bernard Fenik in that position.
In the 1982 year-end review of Gutzwil-ler’s performance, Dr. Cohen indicated that her progress at UC would depend on “further work produced” by her. He also referred to a potential imbalance in the Classics Department (Hellenists outnumbering Latinists). Gutzwiller then realized, contrary to her original understanding with Fenik, that she and another professor, Mi-chelini, were competing for a single tenured position in the Department. When Michelini, a female, was chosen for tenure instead of the plaintiff, the latter claimed sex discrimination.
It was not unusual that the tenure decision in dispute was based primarily on an evaluation of the quality of the candidate’s scholarship (by its nature a subjective appraisal). Outside evaluators were chosen to assist the Department in assessing the published work produced by the candidate.
The selection of these outside evaluators was made by Fenik, who chose only two from Gutzwiller’s list (none of them foreign scholars). Fenik also chose Professor Giangrande and one of Giangrande’s alleged proteges. Giangrande was the one scholar Gutzwiller specifically requested not be selected to evaluate her work. Gutzwiller complained to Fenik and to the Dean of the College of Arts and Sciences because departmental policy dictated that at least three of the outside evaluators be selected from the candidate’s list. The list of evaluators was thereupon changed, and four of the outside scholars suggested by Gutzwiller were selected. Following a review of her file and outside evaluators’ *1335reports, the tenure committee unanimously recommended against tenure. In joining and in forwarding this negative recommendation to Dean William Dember, Fenik made favorable comments about Gutzwil-ler’s teaching and service, but emphasized the deficiencies found by the evaluators in her scholarship, including a “lack of originality.” He also indicated the Department’s need for another Latinist to offset the preponderance of Greek Philology specialists, such as Gutzwiller. Cohen also recommended against tenure for Gutzwiller and agreed generally with Fenik’s assessment.
Gutzwiller took particular issue with the letters of both Fenik and Cohen, and she added to her tenure file a number of letters of recommendation, including one from Mi-chelini, who was recommended for tenure by Fenik and Cohen. Gutzwiller deemed the appraisal of her scholarship by the outside evaluators to be essentially favorable, but apparently none of her colleagues involved in the tenure process entirely agreed with her analysis. She also objected to Fenik and Cohen’s mention of “program needs” with respect to the tenure decision, and charged sex discrimination.
After reviewing the entire file, Dean Dember recommended to Provost Joseph Steger, contrary to the Department’s decision, that Gutzwiller be awarded tenure. Dember felt that Gutzwiller had fulfilled the expectations of the Department as enunciated when she was hired, although he did express some reservations about her scholarship.
Before passing upon the tenure question, Provost Steger requested information on the needs of the Classics Department, and obtained a report from the Law School Dean on the discrimination claim.2 (Cohen supplied the requested information on departmental needs.) He then decided not to recommend her for tenure.
Gutzwiller maintained then and now that the AAUP contract, under which she was covered, precluded consideration of “program needs” or department needs in connection with faculty retention and tenure decisions. UC President Winkler concurred with Steger’s decision, and the Board of Trustees voted to deny Gutzwiller tenure. Of all those involved in this tenure question from an academic perspective— more than fifteen in number — only Dean Dember had considered it favorably.
In accordance with her rights under UC procedures, Gutzwiller filed a grievance against the tenure committee, Fenik, Cohen, and Steger, who by this time had become UC President, succeeding Winkler. The Grievance Committee recommended a new review of Gutzwiller’s application and a one-year extension of her employment contract, noting procedural irregularities in the compilation of her dossier, the selection of outside reviewers, the consideration of “program needs,” and the alleged partiality in the recommendations forwarded to Provost Steger. The Grievance Committee also suggested that a new and different tenure committee, without Fenik, conduct the review. Steger followed most of the Grievance Committee’s recommendations, but he declined to appoint a new interdepartmental tenure committee. Gutzwiller refused this offer of a review and contract extension, and promptly filed this lawsuit3 against UC, all members of the departmental tenure committee, Cohen, Steger, Christensen, the Board of Trustees, the acting Provost and others, including the Secretary of Education of the United States.
*1336The § 1983 claims were tried before a jury while the Title VII claim was tried before the trial judge only (as Congress has provided in Title VII). Judge Rubin, on essentially the same facts submitted to the jury, found the defendants to be credible with respect to their explanations of Gutzwiller’s relatively insufficient scholarship, and joined the all but unanimous view of the University faculty and administration charged with tenure responsibility in that respect. For this view of the evidence on the scholarship issue, plaintiff’s counsel infers that the district court’s view was biased. See Reply Brief at 8.
The jury returned a verdict against Fenik and Cohen only for § 1983 intentional discrimination by reason of sex. The jury also decided that these two defendants and Steger had “denied her substantive due process.” Appellant’s Brief at 1. The jury subsequently returned a verdict of $150,-000 in total compensatory damages and $128,000 in punitive damages.4 The district court denied backpay, reinstatement, or tenure, and dismissed the Title VII claim for equitable relief in addition to damages. The district court also granted Steger’s j.n. 0.v. motion and set aside the punitive damages award. Appeals and cross appeals have been filed by the plaintiff and defendants Fenik and Cohen.
1. Steger Judgment
I agree with the majority, essentially for the reasons indicated, that the district court did not err in granting Steger’s motion for j.n.o.v. I agree particularly with regard to the discussion of Fed.R.Civ.P. 50(b), and in the conclusion that the “purposes of the rule have been met in this case.” I further agree that no reasonable factfinder viewing the record in this case “could conclude that Steger’s conduct constituted a violation of substantive due process.” I see no problem with Steger acting as “final arbiter” of Gutzwiller’s grievance when he became UC President, and would note no “error in judgment” in his so serving. His decisions in the course of this controversy, like those of the other participants, including the tenure committee, were indeed “genuinely academic decisions.” Former President Winkler concurred fully in Steger’s recommendation against tenure. I would, then, affirm the judgment granted to defendant Steger. This necessarily indicates that President Steger’s final decision not to grant tenure was essentially an independent, nondiscriminatory judgment.
II. Fenik — Sex Discrimination
Although it is in my view a very close question, I would find that Gutzwiller’s claim of intentional sex discrimination against Fenik was not supported by substantial evidence. Fenik’s actions with regard to the outside evaluators did not adversely affect Gutzwiller unless it is agreed that she was entitled to name all of her own evaluators, in which case there is no need for any independent participation in examining seriously her scholarship qualifications for tenure. I would find as a matter of law that the naming and selection of the evaluators is immaterial in this case because Gutzwiller received a basically fair evaluation by her peers, and that is all she was entitled to receive. That she and Fen-ik disagreed about who the evaluators might be and the interpretation to be given the evaluators’ reports is, in my view, irrelevant.5 Even if Fenik were deemed to have acted in this regard with some discriminatory animus, it makes no difference because the outside evaluation process was fair.
Even if there was sufficient evidence for a jury to find that Fenik “treated Gutzwil-ler less favorably throughout the evaluation process than he treated men,” I conclude that Fenik’s conduct was not a cause *1337of Gutzwiller’s denial of tenure. None of the other five tenure department committee members were found to have acted in a discriminatory fashion. Fenik acted as one member of that committee, and as chairman forwarded the committee’s adverse recommendation (which the majority concedes included “favorable comments about Gutzwiller’s performance in the ‘teaching’ and ‘service to the department’ categories”) to the Provost. Fenik described her published work, including one work in progress, as “competent,” “lucid,” and “thorough” but marked by a “lack of originality.” That Fenik felt and commented that the department needed a balance between “Latinists” and “Hellenists” cannot, it seems to me, be deemed sexist in its orientation, primarily because this factor favored another female tenure candidate, Michelini.6 Moreover, Gutzwiller herself contended that she had previously worked as a Latinist.
The majority indicates, and I agree, that the plaintiff cannot meet her burden in this kind of case merely by showing evidence of discriminatory intent. Instead, she “is required to demonstrate that the adverse employment decision would not have taken place ‘but for’ her sex.” More than that, Gutzwiller must demonstrate that Fenik’s alleged discriminatory intent was a proximate cause of her not being selected for tenure. In my view, she has done neither.
Each person involved in the selection process reviewed the file, the submissions, and the outside evaluations regarding Gutzwil-ler’s teaching, scholarship, and service, and decided to deny tenure.7 Other than Cohen and Fenik, no one else in that process was found to have acted in a discriminatory fashion due to Gutzwiller’s sex. A major contention of Gutzwiller is that “program needs” were improperly considered. If true, this might be a basis for a breach of contract claim. But, it will not support an allegation of sex discrimination. Plaintiff did not pursue her breach of contract claim. In addition, the record in this case indicates that a number of females taught in the Classics Department — at least three while Fenik was the department head — and that at least two were granted tenure at or about the relevant time period.
That Fenik may have indicated to Gutz-willer that it was important for her to publish another book and that such suggestion was not made to some male professors is not a cause of Gutzwiller’s failure to attain tenure. Gutzwiller’s principal allegations against Fenik involved his role as tenure committee chair and his method of selecting outside evaluators. Neither of these actions, if taken as evidence of a discriminatory intent, can reasonably be deemed a causative factor in the denial of her tenure in 1983-84. I would, therefore, set aside the jury’s verdict against Fenik.
It should also be noted that the UC Grievance Committee found that Gutzwiller had not sustained her claim of sex discrimination. Rather, the Committee felt that procedural irregularities, namely consideration of department needs and a failure to follow normal procedures in selecting outside evaluators, had occurred.
Apart from my conclusion that the plaintiff failed to present sufficient proof of sex discrimination to sustain her burden, I find the district court to be supported by the record in setting aside the punitive damages based on the sex discrimination charges. There is simply no proof of a pattern of egregious conduct on the part of Fenik indicative of sex discrimination against Gutzwiller or other females.
III. Cohen — Sex Discrimination
As department head when the Gutzwiller tenure decision was made, Cohen expressed his concern about the Department’s “program needs.” This is the principal basis of Gutzwiller’s claim against Cohen. In September 1983, Thomas Wagner, Senior Vice President and Provost at UC, advised Cohen that in his unequivocal opinion, “con*1338firmed by Legal Advisory Services, that Article 6, Section 5(A) permits academic departments to consider program needs (including, in your case, the imbalance between Greek philologist and Latin philologist) in making decisions about the tenure and reappointment of faculty members.” At the same time, Cohen was instructed to notify faculty members and the AAUP of this concern. Both Fenik and Cohen were charged by Gutzwiller of having advised her about this continuing concern, and the imbalance was noted by an impartial outside group evaluating the department in 1981. At worst, then, Cohen’s actions represented a misconception by him (a normal one under the circumstances, in my view) that this imbalance might be a factor in his decision as department head in considering an aspiring professor’s bid for tenure.
Cohen’s letter of December 20, 1983 concerning Gutzwiller’s bid for tenure described her as a “fine teacher,” and “well informed.” At the same time, he indicated that her performance as a director of graduate studies reflected inflexibility in dealing with students and that she compared unfavorably — as to her scholarship attainments — with recent applicants, specifically Professor Walberg (a female granted tenure) and Professor Thomas (a male granted tenure).
Cohen had previously advised Gutzwiller that she needed to produce further quality-type of scholarly work, and there was no showing that he, as a recently appointed department head, had singled her out capriciously or diseriminatorily in this regard. Cohen was not shown to have excluded females from the Classics Department nor to have prevented females from being promoted within the Department.
If consideration of program needs was inconsistent with the AAUP contract at UC, contrary to the University’s specific advice to Cohen, this was a matter of breach of contract but not a matter of, nor evidence of, sex discrimination, particularly in light of favorable treatment given other female faculty members in the department, Michelini and Walberg.
In light of the facts in the case, I would conclude that there is insufficient proof of intentional sex discrimination on the part of Cohen that proximately caused Gutzwiller’s denial of tenure. Those in the administrative process who acted on the tenure application, both before and after Cohen acted, had ample independent authority and basis to appraise Gutzwiller’s scholarship and qualifications apart from Cohen’s decision that she did not meet his Department’s tenure requirements. There is no basis, in my view, for this court, or the jury, to assume that the members of the tenure committee and the higher administrative decisionmakers at UC were so influenced by Fenik and/or Cohen that they abandoned their independent and serious responsibilities to judge Gutzwiller on the merits of her application. The jury, it is to be remembered, found no sex discrimination on the part of any of these others. I would hold, therefore, that the judgment against Cohen based on alleged sex discrimination should be set aside.
IV. Substantive Due Process Violation Having agreed that there is no basis for a judgment against defendant Steger for a claimed violation of substantive due process, I review the judgment rendered against Fenik and Cohen on this ground. I have concluded in the previous sections that the claims against Fenik and Cohen based on alleged intentional sex discrimination were not supported by sufficient evidence, particularly as to causation. As pointed out in1 Blalock v. Metals Trades, Inc., 775 F.2d 703, 710 (6th Cir.1985), even if a plaintiff had established a prima facie case of discrimination, the plaintiff must still prove that she is qualified for tenure and the defendants may show that she would not have been awarded tenure even if she had been a male. This is not a pattern or practice case against any defendant concerned with hiring and promotion in the Classics Department at UC. It concerns only one female plaintiff who was not chosen for tenure, while another female in the same department was chosen. It is not, in my view, the function of the court or jury to direct UC to accept Gutz-*1339wilier as a tenured professor when it has accepted another female with a similar or better application for tenure.
Read fairly and reasonably, the record in this case indicates, at best, that Fenik and Cohen may have acted in a discriminatory fashion against Gutzwiller, not by reason of sex, but rather by reason of her pursuing a career as a Hellenist rather than a Latinist. Such “discriminatory” action may not be “fair,” or in accordance with UC’s contractual undertaking with the plaintiff, but it is not action that violates Title VII or 42 U.S.C. § 1983. Gutzwiller has proved only that these defendants acted adversely against her because her selection would have created an imbalance in the Classics Department between Hellen-ists and Latinists. In other words, the record clearly shows that the same decision would have been reached even if Gutzwiller had been male. Blalock, 775 F.2d at 711 (citing Zebedeo v. Martin E. Segal Co., 582 F.Supp. 1394, 1412 n. 7 [D.Conn.1984]). In short, the plaintiff has not proven that sex was a “motivating factor” in the decision to deny tenure. See Blalock, 775 F.2d at 712. Nor has the plaintiff shown that “but for” her sex, she would have been selected for tenure. Goostree v. State of Tennessee, 796 F.2d 854, 863 (6th Cir.1986), cert. denied sub nom. Goostree v. Montgomery County Quarterly Court, 107 S.Ct. 1374, 94 L.Ed.2d 689 (1987).
The majority sets out, properly I believe, that “substantive due process” is an “ephemeral concept.” It concedes that in an academic setting, courts may override a decision adjudging qualifications or scholarly attainment only if “the person or committee responsible did not actually exercise professional judgment.” Regents of the University of Michigan v. Ewing, 474 U.S. 214, 225, 106 S.Ct. 507, 513, 88 L.Ed.2d 523 (1985). There is no showing that the persons and committees responsible for the tenure decision in question did not exercise their professional judgment. It may have been based on improper contractual standards, department and program needs, or misapprehensions about Gutzwiller’s scholarly attainments vis-a-vis other applicants, but the decision was unquestionably made by professors and academics in the exercise of their independent and somewhat subjective appraisals of Gutzwiller’s qualifications and the needs and requirements of UC at the time. Even if a wrong decision was made, it did not rise to the level of a substantive due process violation.
First, I find no showing of a liberty interest violation.
“[T]he federal court is not the appropriate forum in which to review the multitude of personnel decisions that are made daily by public agencies. We must accept the harsh fact that numerous individual mistakes are inevitable in the day-to-day administration of our affairs. The United States Constitution cannot feasibly be construed to require federal judicial review for every such error. In the absence of any claim that the public employer was motivated by a desire to curtail or to penalize the exercise of an employee’s constitutionally protected rights, we must presume that official action was regular and, if erroneous, can best be corrected in other ways. The Due Process Clause of the Fourteenth Amendment is not a guarantee against incorrect or ill-advised personnel decisions.” Bishop v. Wood (1976) 426 U.S. 341, 349-50, 96 S.Ct. 2074, 2080, 48 L.Ed.2d 684. This is especially so where the claim for relief rests on what we have referred to as the “ ‘I’m just as good as you are’ ” argument. Faro v. New York University, supra, [2d Cir.1974] 502 F.2d [1229] at 1232. Denial of a faculty promotion based on an evaluation of the faculty member’s “scholarly achievements” is exactly the type of determination which, under Wood, is not justiciable in federal court in an action under § 1983. And that has long been the ruling uniformly applied by the courts, and now affirmed in Wood, for which there is an abundance of supporting reasons.
A teacher’s competence and qualifications for tenure or promotion are by their very nature matters calling for highly subjective determinations, determinations which do not lend themselves to precise qualifications and are not susceptible to mechanical measurement or ^ *1340use of standardized tests. These determinations are in “an area in which school officials must remain free to exercise their judgment” especially since these determinations present unique questions for judgment by those with expertise in the specialized academic area, capable of making professional evaluations of those elusive and intangible qualities and talents expected of the scholar and teacher. Courts are not qualified to review and substitute their judgment for these subjective, discretionary judgments of professional experts on faculty promotions or to engage independently in an intelligent informal comparison of the scholarly contributions or teaching talents of one faculty member denied promotion with those of another faculty member granted a promotion; in short, courts may not engage in “second-guessing” the University authorities in connection with faculty promotions. Yet that is exactly what the plaintiff seeks by his action to have the court do.
If perchance courts were, on equal protection grounds, to undertake to review faculty promotions by engaging in a comparison of competency and qualifications of those granted and those denied promotion in any academic field, they would, by parity of reasoning, be obligated to review the equality of treatment in connection with the grant or denial of faculty tenure. Nor is it a far step from such a review of faculty promotions and tenure to faculty salaries or assignments. In essence, what plaintiff thus argues for, if carried to its logical conclusion, is the judicial supervision of the most delicate part of every state educational institution’s academic operations, a role federal courts have neither the competency nor the resources to undertake.
Clark v. Whiting, 607 F.2d 634, 639, 640 (4th Cir.1979) (footnotes omitted).
Moreover, no property right is involved in this case because Gutzwiller had no reasonable expectation that tenure would be granted. Accordingly, I would find no demonstrated violation of substantive due process on the part of any defendant.
V. Punitive Damages
For the reasons indicated, I would find any award of damages inappropriate in this case. This conclusion would, of course, bar any award of punitive damages. I would affirm the district court in setting aside punitive damages in any event for the reasons stated by it. I can find no basis for a conclusion that Fenik and/or Cohen acted “recklessly and with callous disregard for Gutzwiller’s rights” as a female applicant for tenure.
VI. Title VII Considerations
If the jury verdict against defendants Fenik and Cohen were permitted to stand as the majority holds, I would, nevertheless, affirm the district court’s decision, as a matter of equity, not to add to the damages assessed by calculating additional “backpay.” The damages awarded more than adequately provide for any backpay due the plaintiff. There is no showing by the plaintiff, moreover, that she has seriously attempted to mitigate her damages either by accepting the one-year extension or otherwise. See Shore v. Federal Express Corp., 777 F.2d 1155, 1157, 1158 (6th Cir.1985). The fringe benefits as a form of backpay claimed by plaintiff are also adequately covered by the damage awards assessed against Fenik and Cohen. In addition, reinstatement may be an inappropriate remedy under circumstances potentially involving serious fruition, displacement, or hostility that could preclude a “satisfactory employment relationship.” Id. at 1159.
No case is cited by the plaintiff to support her claim that this court, or the district court, should direct tenure to Gutzwil-ler. The majority cites only Kunda v. Muhlenberg College, 621 F.2d 532 (3d Cir.1980), to this effect. Kunda involved an affirmance by a divided court of a district court’s award of tenure to a physical education teacher whose qualifications (unlike Gutzwiller’s) were “not in dispute” and who was “considered qualified by the unanimous vote of both faculty committees which evaluated her teaching, research and creative work.” Id. at 548. In addition, the department chairman in Kunda found *1341the teacher qualified for tenure and the district judge who had heard the case expressly found her “qualified for tenure as well as for promotion.” Id. at 540. Under those highly unusual circumstances, although the court was “loathe to act as a ‘super-tenure review committee,’ ” it affirmed what was argued to be the first case involving a “judicial award of tenure.” Id. at 540, 547, despite stating:
That decision is most effectively made within the university and although there may be tension between the faculty and the administration on their relative roles and responsibilities, it is generally acknowledged that the faculty has at least the initial, if not the primary, responsibility for judging candidates. “[T]he peer review system has evolved as the most reliable method for assuring promotion of the candidates best qualified to serve the needs of the institution.” Johnson v. University of Pittsburgh, 435 F.Supp. 1328, 1346 (W.D.Pa.1977).
Wherever the responsibility lies within the institution, it is clear that courts must be vigilant not to intrude into that determination, and should not substitute their judgment for that of the college with respect to the qualifications of faculty members for promotion and tenure.
Kunda, 621 F.2d at 547, 548. The dissenter, Judge Garth, with whose opinion I agree, stated:
This remedy, in my view, is not called for on this record and constitutes a serious judicial intrusion upon the obligations and responsibilities of Muhlenberg’s Board of Trustees.
The majority properly concedes that tenure is “the most provocative issue raised on [this] appeal” (At 546); that tenure determinations include, among other considerations, judgments of future enrollment, budgetary factors, determinations of different and higher priorities, and the like; and that tenure decisions comprehend “discretionary academic determinations” (At 547) entailing review of the candidate’s work product. These decisions, the majority admits, are most effectively made within the university.
[T]he majority acknowledges that the evaluation of tenure should be made by professionals “since they [the evaluations] often involve inquiry into aspects of arcane scholarship beyond the competence of individual judges.” (At 548). The majority also recites, without dispute, the appellants’ argument that the district court’s order dealing with tenure is unique and that this is the first case in which judicial award of tenure is sustained.
Id. at 552 (Garth, J., dissenting).
Case law is replete with authority to support Judge Garth’s conclusion that it is not for the courts to direct tenure in a case of this kind, any more than federal courts should direct the award of a doctor’s certificate as a specialist in anesthesiology or a license as a certified public accountant, especially when professional peers have recommended otherwise. I would, therefore, dissent from the suggestion of further consideration of tenure or “front pay” in this case as directed by the majority.

. New judges, let alone jurors, understand the full nature of “Classical Philology,” asserted to be plaintiff Gutzwiller's academic specialty. Webster’s Third New International Dictionary (1966) advises us that "philology" is the “love of argument, learning and literature” or a “study of literature that includes or may include grammar, criticism, literary history, language, history, etc.”


. Dean Christensen conducted an independent investigation on the sex discrimination charge and found no basis to sustain the claim.


. The complaint — which if plaintiff prevails against any defendant will, no doubt, be a basis of a claim for attorneys’ fees — consisted of 56 pages and included duplicative language claims under Title VII, § 1983, § 1985 and § 1986 (against Steger), 20 U.S.C. § 1681, O.R.C. § 4112.02, the Equal Pay Act, for breach of and tortious interference with contract, negligent, and intentional infliction of emotional distress, fraud, breach of fiduciary duty, libel, and deceptive advertising. The Civil Rights Act claims included subclaims for violations of equal protection, deprivation of liberty and property interests, violations of both procedural and substantive due process, and violations of first amendment rights.


. Cohen and Steger were held liable for $40,000 each in compensatory damages; Cohen for $38,-000 in punitive damages; and Steger for $40,000 in punitive damages. The balance (and the largest amount) was assessed against Fenik.


. Gutzwiller maintains in her appellate brief that "four of the five responses by Professor Gutzwiller’s outside evaluators were clearly positive and even enthusiastic about her scholarship." How can selection of the evaluators really be an issue if this is the case?


. The concern about "program needs” might be a basis for breach of contract claim, but it is not, under the circumstances of this case, a basis for a sex discrimination claim.


. The one exception was Dean Dember, who reviewed the file but recommended that tenure be granted.